Citation Nr: 0512983	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  96-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1964 to August 1971, 
plus more than 9 years additional unverified prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2003, the Board Remanded this case solely for the 
RO to request tissue slides and cell blocks prepared from 
surgical specimens obtained during the veteran's surgery on 
September 8, 1995, at Antelope Valley Hospital.  The Board's 
Remand noted that those items were needed so that the Board 
could request an opinion from the Armed Forces Institute of 
Pathology in this complex case.  However, the RO requested 
and obtained copies of the veteran's treatment records at 
Antelope Valley Hospital-records that had previously been 
obtained and that were already in the claims file.  Moreover, 
the RO did not request the tissue slides and cell bocks, as 
the Board had directed.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as 
the development that was requested in the Board's August 2003 
Remand was not completed by the RO, the appellant's appeal is 
not yet ready for final appellate consideration.  

The Board also notes that the veteran's representative has 
pointed to records of the veteran's treatment at two 
hospitals and has requested that they be obtained.  Review of 
the claims file, however, discloses that those records have 
previously been obtained and are of record.  

Therefore, this case is again REMANDED for the following 
actions:

1.  With any needed assistance from the 
appellant, the RO should request tissue 
slides and cell blocks prepared from 
surgical specimens obtained during the 
veteran's surgery on September 8, 1995, 
at Antelope Valley Hospital, Lancaster, 
California.  

2.  In light of the age of this case and 
the RO's failure to complete the action 
requested by the Board almost two years 
ago, this claim must be afforded the 
utmost expeditious treatment.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



